Determination of the respondent, New York State Liquor Authority, dated September 20, 1989, which suspended petitioner’s license for 15 days and required a $1,000 bond, is unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this court by order of Sup Ct, NY County [Jacqueline Silbermann, J.], entered on or about Nov. 30, 1989) is dismissed, without costs and without disbursements.
Through the testimony of two New York State Troopers, respondent established that the petitioner’s barmaid served alcoholic beverages to two under-aged women, each of whom furnished a false name to the Troopers. The officers located one of the females who had been served a drink in the bar, even though she denied, at the hearing, having been in the bar that night. Under the circumstances, the respondent’s determination is supported by substantial evidence (Matter of Harry’s Chenango Wine & Liq. v State Liq. Auth., 158 AD2d 804, 805). Further, the penalty imposed was not excessive (see, Matter of Pell v Board of Educ., 34 NY2d 222). Concur— Murphy, P. J., Milonas, Kupferman and Rubin, JJ.